Kellogg, P. J. (concurring in result):
The provisions of section 13 of the Worxmen’s Compensation Law (Consol. Laws, chap. 67; Laws of 1914, chap.'41) are not intended for the benefit of the employer but of the injured employee. The fact that the payments to be made by the employer may depend upon the duration of the disability has nothing to do with the choice of the doctor or nurse or hospital, because after sixty days the injured employee must obtain and pay for his own doctor, nurse or hospital. The provision, therefore, is an emergency one to tide over the first sixty days, it being considered that the claimant will then have his award and will be able to employ a doctor for himself. His wages are stopped, and the circumstances require immediate help. I think the section means, so far as we are interested in it, that the employer must furnish a doctor such as the . circumstances reasonably require and as the injured employee may reasonably request. A sick man must select his own doctor, nurse or hospital; otherwise the benefits intended will not be realized. There is no reason why the company should dictate as to the personnel of the doctor, the nurse or of a hospital for the first sixty days and have no voice in those matters after that time. It may cost the company less to select its own doctor, but the interest of the patient and not the economy of the employer was in the mind of the Legisla*214ture. I think, therefore, that if the injured employee makes a reasonable and timely request for the employment of a particular doctor, reasonably available, the request should be observed; but in this case the company’s doctor attended the patient for three or four days without objection; the patient apparently acquiesced in the selection; there is no suggestion that the services were not properly rendered, the case properly treated, or that the patient was not making reasonable progress. The injury was'a burn upon the foot. Evidently the employee was as well able to select a doctor on that day as any other. By continuing to receive the treatment of the company’s doctor for three or four days he assented to his employment and cannot now repudiate it. It is not alleged that the plaintiff was the personal or family physician of the employee; no reason is alleged why he should supersede the doctor in charge; it does not appear why he insisted upon attending the case at the expense of the defendant when it already had a competent doctor in charge. The patient has so far requested and approved of the selection of the physician furnished by the company that the request to employ the plaintiff .is not reasonable or binding upon the defendant. I, therefore, concur in the result.
Lyon, J., concurred.
Judgment ordered for the defendant, without costs.